Title: Patrick Henry in Council to George Rogers Clark, [12 December] 1778
From: Henry, Patrick
To: Clark, George Rogers



[12 December 1778]

To Colonel George Rogers Clarke Commander in Chief of the Virginia Troops in the County of Illinois.
You are to retain the Command of the Troops now at the several Posts in the Country of Illinois and on the Wabash which fall within the Limits of the County now erected & called Illinois County which Troops marched out with & have been embodied by you. You are also to take the Command of five other Companies raised under the Act of Assembly which I send herewith, & which if compleated as I hope they will speedily, will have orders to join you without Loss of Time & are likewise to be under your command. With your whole force you are to protect the Inhabitants of the Country & as occasions may serve, annoy the Enemy. It is thought that the Indian Nation may be overawed & inclined to peace with us by the Adoption of proper Measures with you. Or if that cannot be effected, that such of them as send out Parties towards our Frontiers on this Side of Ohio, may be chastized by Detachments from your Quarter. For this purpose it will behove you to watch their Motions, & to consider, that one great Advantage expected from your Situation is, to prevent the Indians from warring on this side of Ohio.
In order more effectually to prevent this, you are to establish such posts in different parts of the Country as you judge best for your Troops to occupy.
I consider your further Successes as depending upon the good will & friendship of the Frenchmen & Indians who inhabit your part of the Commonwealth. With their concurrence, great Things may be accomplished. But their Animosity, will spoil the fair prospect which your past Successes have opened. You will therefore spare no pains to conciliate the affections of the French & Indians. Let them see & feel the Advantages of being fellow Citizens & free men. Guard most carefully against every Infringement of their property, particularly with Respect to Land, as our Enemies have alarmed them as to that. Strict & even severe Discipline with your Soldiers may be essential to preserve from Injury those whom they were sent to protect & conciliate. This is a great & capital Matter, & I confide that you will never lose Sight of it or suffer your Troops to injure any person without feeling the punishment due to the offence. The Honor & Interest of the State are deeply concerned in this & the Attachment of the French & Indians depends upon a due observance of it.
John Todd Esquire being appointed County Lieutenant according to Law during pleasure, with ample powers chiefly confined to the Civil Department will have Directions to act in concert with you where it can be done. On your part, you will omit no opportunity to give him the necessary Cooperation of the Troops where the Case necessarily requires it. Much will depend upon the Mutual Assistances you may occasionally afford each other in your respective Departments. And I trust that a sincere Cordiality will subsist between you. The Contrary will prove highly detrimental.
Some Measures will be fallen on for carrying on a Trade to supply Goods for the Inhabitants of your County. You will afford the Agents such aid or protection from Time to Time as affairs require & your Circumstances will permit.
I send you herewith some Copies of the Act of Government & Bill of Rights, together with the french Alliance. These will serve to shew our new friends, the Ground upon which they are to stand & the Support to be expected from their Countrymen of France. Equal Liberty & Happiness are the objects, to a participation of which we invite them. Upon a fair presumption that the people about Detroit have similar Inclinations with those at Illinois & Wabash, I think it possible, that they may be brought to expell their British Masters & become fellow Citizens of a free State. I recommend this to your Serious Consideration, & to consult with some confidential persons on the Subject. perhaps Mr. Gibault the Priest (to whom this Country owes many Thanks for his Zeal & Services) may promote this affair. But I refer it to you to Select the proper persons to advise with & to act as Occasion offers. But you are to push at any favourable Occurrences which Fortune may present to you. For our peace & Safety are not secure while the Enemy are so near as Detroit.
I wish you to testify to all the Subjects of Spain upon every occasion, the high Regard, & sincere friendship of this Commonwealth towards them. And I hope it will soon be manifest that mutual Advantages will derive from the Neighbourhood of the Virginians & the Subjects of his Catholic Majesty.
I must observe to you, that your Situation is critical[.] Far detached from the Body of your Country, placed among French Spaniards & Indian Nations strangers to our people, anxiously watching your Actions & Behaviour, & ready to receive Impressions favourable, or not so, of our Commonwealth & its Government, which Impressions will be hard to remove & will produce lasting good or ill Effects to your Country, These Considerations will make you cautious & Circumspect. I feel the Delicacy & Difficulty of your Situation, but I doubt not your Virtue will accomplish the arduous Work with Honour to yours[elf] and Advantage to the Commonwealth. The Advice & Assistance of discreet good men will be highly necessary. For at the Distance of your County, I cannot be consulted. General Discretionary powers therefore are given you to act for the best in all Cases where these Instructions are silent, & the Law has made no provisions.
I desire Your particular attention to Mrs. Rocheblare & her Children, & that you suffer them to want for Nothing. Let Mr. Rochblare’s property which was taken be restored to his Lady so far as it can be done. You have the Sum of Sixty pounds sent for her use, in case you can’t find her husbands Effects to restore.
Prudence requires that provisions be laid in to subsist the Troops you have & those to be expected to arrive with you. Colonel Bowman has contracted to deliver 35,000lb Bear Bacon at Kentucky, But Bread must be had at Illinois. You will provide it if possible before the arrival of the Troops, or the necessity to buy it becomes general known, as perhaps Advantages may be taken by raising the price. Lay up also a good Stock of pow[der] & Lead.
There is a Cargoe of Goods at a Spanish post near you belonging either to the Continent or this State. Rather than let your Troops be naked, you are to take a Supply for them out of these Goods. But this is not to be done but in Case of absolute Necessity. Let an exact account be kept of what is used & let me receive it.
In your Negotiations or Treatys with the Indians, you will be assisted by Mr Todd. Let the Treatys be confined to the Subject of Amity & peace with our people & not to touch the Subject of Lands. You may accept of any Services they offer, for Expelling the English from Detroit or elsewhere. In case you find presents to the Savag[es] necessary, make them sparingly as possible, letting them know our Stock of Goods is small at present, but by means of our Trade with the french & other Nations we expect plenty of Goods before it is long.
Lieutenant Colonel Montgomery will convey to you ten thousand pounds for payment of the Troops & for other Matters requiring Money. In the Distribution of the Money you will be careful to keep exact Accounts from time to time & take Security where it is proper.
